IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAY M. RINGGOLD,                      §
                                      §     No. 76, 2016
      Defendant Below,                §
      Appellant,                      §     Court Below: Superior Court
                                      §     of the State of Delaware
      v.                              §
                                      §     Cr. ID No. 1006015765
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: June 10, 2016
                         Decided:   August 29, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                   ORDER

      This 29th day of August 2016, the Court has carefully considered the

parties’ briefs and the record in this appeal from the Superior Court’s denial of a

“motion for credit for time served” filed by the appellant, Jay M. Ringgold.

Ringgold sought to have 51 days of credit for time served applied to the sentence

imposed on June 3, 2011 for his most recent conviction of Possession of a Deadly

Weapon by a Person Prohibited (“PDWBPP”). We conclude that the Superior

Court’s judgment should be affirmed on the basis of the court’s order dated

February 2, 2016.

      Having closely reviewed the record, it is clear to the Court that the Superior

Court credited all time served by Ringgold appropriately, and in accordance with
the arguments for leniency made by his attorney on his behalf at sentencing on

June 3, 2011. The reality is that Ringgold received the minimum sentence the

court could have imposed for the PDWBPP conviction, eight years, when he was

eligible for a life sentence. In the June 3, 2011 sentence order, the Superior Court

properly credited Ringgold for 55 days of time served on that conviction in 2010.

Also, the court discharged Ringgold from probation on prior convictions for which

the court could have reimposed substantial additional incarceration.                       When

granting him this favorable treatment, the Superior Court took into account the

time Ringgold spent incarcerated on the VOP charges, including the 51 days in

2011 on which he now focuses.1

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




1
  In a confusing brief, the Department of Justice suggests that there may be potential issues with
other time Ringgold served. These issues were not presented to the Superior Court, were not
argued by Ringgold himself, and there is no proper or reliable basis for us to consider these
issues in this case.

                                                2